Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         23-DEC-2020
                                                         11:36 AM
                                                         Dkt. 9 OGAC
                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,
                                  vs.
                             THEO PEDRO,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; 2FFC-XX-XXXXXXX(4))

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Defendant-Appellant, Theo Pedro’s
application for writ of certiorari filed on November 27, 2020,
is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:     Honolulu, Hawai‘i, December 23, 2020.
                                        /s/ Mark E. Recktenwald
                                        /s/ Paula A. Nakayama
                                        /s/ Sabrina S. McKenna
                                        /s/ Michael D. Wilson
                                        /s/ Todd W. Eddins